DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 remain pending in the application.
Claims 1-14 are rejected under 35 U.S.C. 101.
Claims 1-22 are rejected under 35 U.S.C. 103.

Drawings
The drawings, filed 09/11/2020, are considered in compliance with 37 CFR 1.81 and are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1 recites “a method of detecting fake news, comprising: analyzing a distribution of publishers who publish a plurality of online news articles, the published plurality of online news articles stored in a dataset; analyzing a distribution of a plurality of topics relating to the published plurality of online news articles in the dataset; analyzing a social media context relating to the published plurality of online news articles, comprising: analyzing profiles of social media users that create posts on social media relating to the published plurality of online news articles; and analyzing the posts that social media users create on social media relating to the published plurality of online news articles; and detecting fake news articles among the plurality of online news articles in the dataset based on the analysis of the distribution of publishers, the analysis of the distribution of the plurality of topics, and the analysis of the social media context.” 
The limitations of “a method of detecting fake news, comprising: analyzing a distribution of publishers who publish a plurality of online news articles, the published plurality of online news articles stored in a dataset; analyzing a distribution of a plurality of topics relating to the published plurality of online news articles in the dataset; analyzing a social media context relating to the published plurality of online news articles, comprising: analyzing profiles of social media users that create posts on social media relating to the published plurality of online news articles; and analyzing the posts that social media users create on social media relating to the published plurality of online news articles; and detecting fake news articles among the plurality of online news articles in the dataset based on the analysis of the distribution of publishers, the analysis of the distribution of the plurality of topics, and the analysis of the social media context,” as drafted, is a process that, under its broadest reasonable interpretation, covers a 
The judicial exception is not integrated into a practical application. The additional elements of “online” fail to integrate the judicial exception into a practical application. The additional element of “online” is recited at a high-level of generality (i.e., as a generic computer components performing computer functions) such that it amounts no more than mere instructions to apply the exception using a computer. See MPEP 2106.04(d) and 2106.05(f).
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed individually and as a combination, the claim elements do not amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 2 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The elements of “wherein analyzing the profiles of social media users that create posts on social media relating to the published plurality of online news articles comprises: comparing a creation time of the social media user profiles with a current date; and checking whether the social media user profiles are created by a social media bot,” as drafted, is a process that, under 

Claim 3 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The elements of “wherein analyzing the posts that social media users create on social media relating to the published plurality of online news articles comprises: analyzing a distribution of social media user sentiments expressed responsive to the social media user posts relating to the published plurality of online news articles; and analyzing a distribution of temporal user engagements selected from a group of temporal user engagements consisting of: likes, reposts, and replies to posts or reposts on social media, associated with the posts that social media users create on social media relating to the published plurality of online news articles,” as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim element falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in 

 Claim 4 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The elements of “wherein analyzing the social media context relating to the published plurality of online news articles further comprises extracting social media network features from the social media networks over which the social media users create the posts on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the extracted social media network features,” as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim element falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claim 5 is dependent from claim 4. As such, the analysis of the method of claim 4 applies. The elements of “wherein extracting social media network features from the social media networks over which the social media users create the posts on social media relating to the 

Claim 6 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The elements of “analyzing temporal user engagements associated with the posts that social media users create on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the analysis of the temporal user engagements,” as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim element falls within the “Mental Processes” 

Claim 7 is dependent from claim 1. As such, the analysis of the method of claim 1 applies. The elements of “analyzing a distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the analysis of the distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles.,” as drafted, is a process that, under its broadest reasonable interpretation, covers a process that could practically be performed in the human mind. Nothing in the claim element precludes the step from being performed in the human mind. Therefore, the claim element falls within the “Mental Processes” grouping of abstract ideas. There are no additional elements introduced in this claim. Accordingly, the abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea and it is not directed toward an improvement in another technology. Furthermore, the limitation taken individually, and as a claim in whole, does not add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Claims 8-14 recite the same methodology of claims 1-7, respectively. As such, the analyses of claims 1-7, respectively, apply. The additional elements of a non-transitory computer-readable medium, and a processor of a system, are recited at a high-level of generality such that they amount to mere instruction to apply the exception using generic computer components. Accordingly, the additional elements here, alone or in combination, do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea. Additionally, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, when viewed individually and as a combination, the claim elements do not amount to significantly more (i.e. an inventive concept) than the judicial exception. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2020/0004882, hereinafter Kulkarni) and Shu et al. (“Fake News Detection on Social Media: A Data Mining Perspective”, Pub. Sept. 2017, hereinafter Shu).

arding claim 1, Kulkarni, in the analogous field of misinformation detection, teaches A method of detecting fake news, comprising: 
analyzing a distribution of publishers who publish a plurality of online news articles, the published plurality of online news articles stored in a dataset (Kulkarni: The misinformation detection service 115 can support the misinformation detection feature 110 for the application 105 and can perform process 200 as described with respect to FIG. 2. The misinformation detection service 115 can implement any suitable machine learning/deep learning model applying the described feature sets, ¶ [0029]; the machine learning model can be trained on an aggregated dataset of a plurality of articles from a variety of sources, topics, and lengths. The dataset can include the text, title, author, publisher, date of publication, and the URL of each article. In some cases, well-known datasets and freely available sources can be compiled and included in the aggregated dataset, ¶ [0035]; the described techniques can incorporate aspects of context-based approaches, which include an evaluation of publishers, ¶ [0024]-[0025]; )
analyzing a social media context relating to the published plurality of online news articles (Kulkarni: A social network analysis, ¶ [0025]);
and detecting fake news articles among the plurality of online news articles in the dataset based on the analysis of the distribution of publishers, the analysis of the distribution of the plurality of topics, and the analysis of the social media context (Kulkarni: The misinformation detection service 115 can implement any suitable machine learning/deep learning model applying the described feature sets, [0029]).  

However, Kulkarni does not teach analyzing a distribution of a plurality of topics relating to the published plurality of online news articles in the dataset; analyzing profiles of social media 
Shu, in the analogous field of misinformation detection, teaches analyzing a distribution of a plurality of topics relating to the published plurality of online news articles in the dataset (Shu: Topic features can be extracted using topic models, Section 3.2.2 Social Context Features); 
analyzing profiles of social media users that create posts on social media relating to the published plurality of online news articles (Shu: User based features represent the characteristics of those users who have interactions with the news on social media. Individual level features are extracted to infer the credibility and reliability for each user using various aspects of user demographics, such as registration age, number of followers/followees, number of tweets the user has authored, etc., Section 3.2.2 Social Context Features); 
and analyzing the posts that social media users create on social media relating to the published plurality of online news articles (Shu: People express their emotions or opinions towards fake news through social media posts, such as skeptical opinions, sensational reactions, etc. Thus, it is reasonable to extract post-based features to help find potential fake news via reactions from the general public as expressed in posts, Section 3.2.2 Social Context Features); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulkarni with that of Shu and to analyze profiles and posts of social media users that react to the article because social media has 

Regarding claim 2, the combination further teaches wherein analyzing the profiles of social media users that create posts on social media relating to the published plurality of online news articles comprises: comparing a creation time of the social media user profiles with a current date; and checking whether the social media user profiles are created by a social media bot (Shu: spammer and social bots could provide insights about target specific malicious social media accounts that can be used for fake news detection, Section 5.4; fake news pieces are likely to be created and spread by non-human accounts, such as social bots or cyborgs. Thus, capturing users’ profiles and characteristics by user-based features can provide useful information for fake news detection. Individual level features are extracted to infer the credibility and reliability for each user using various aspects of user demographics, such as registration age, number of followers/followees, number of tweets the user has authored, etc., Section 3.2.2 Social Context Features).

Regarding claim 3, the combination further teaches wherein analyzing the posts that social media users create on social media relating to the published plurality of online news articles comprises: analyzing a distribution of social media user sentiments expressed responsive to the social media user posts relating to the published plurality of online news articles (Shu: extract post-based features to help find potential fake news via reactions from the general public as expressed in posts. Stance features (or viewpoints) indicate the users’ opinions towards the news, such as supporting, denying, etc., Section 3.2.2 Social Context Features); 
and analyzing a distribution of temporal user engagements selected from a group of temporal user engagements consisting of: likes, reposts, and replies to posts or reposts on social media, associated with the posts that social media users create on social media relating to the published plurality of online news articles (Kulkarni: A social network analysis identifies patterns that fake news exhibits in social media—such as rate and speed of sharing, ¶ [0025]).  

Regarding claim 4, the combination further teaches wherein analyzing the social media context relating to the published plurality of online news articles further comprises extracting social media network features from the social media networks over which the social media users create the posts on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the extracted social media network features (Kulkarni:  A social network analysis identifies patterns that fake news exhibits in social media—such as rate and speed of sharing and identifies fake news that way, ¶ [0025]).  

Regarding claim 5, the combination further teaches wherein extracting social media network features from the social media networks over which the social media users create the posts on social media relating to the published plurality of online news articles comprises obtaining a follower count and a Claims64Attorney Docket No. M20-078P^-US1 37684.626followees count of social media users that create the posts on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the follower count and the followees count of social media users that create the posts on social media relating to the published plurality of online news articles (Shu: Individual level features are extracted to infer the credibility and reliability for each user using various aspects of user demographics, such as registration age, number of followers/followees, number of tweets the user has authored, etc., Section 3.2.2 Social Context Features).  

Regarding claim 6, the combination further teaches further comprising analyzing temporal user engagements associated with the posts that social media users create on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the analysis of the temporal user engagements (Kulkarni:  A social network analysis identifies patterns that fake news exhibits in social media—such as rate and speed of sharing and identifies fake news that way, ¶ [0025]).  

Claims 8-13 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1 - 6, respectively.  Accordingly, claims 8-13 are rejected for substantially the same reasons as presented above for claims 1 - 6 and based on the references’ disclosure of the necessary supporting hardware and software (Kulkarni: Storage system 815 including nonvolatile memory, and processors, ¶ [0124]-[0128]). 

	

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2020/0004882, hereinafter Kulkarni), Shu et al.(“ Fake News Detection on Social Media: A Data Mining Perspective”, Pub. Sept. 2017, hereinafter Shu), and Owens et al. (US 2016/0321260, hereinafter Owens).

Regarding claim 7, the combination of Kulkarni and Shu teaches the method of claim 1, as shown prior. 
However, the combination does not teach further comprising analyzing a distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the analysis of the distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles.
Owens, in the analogous field of misinformation detection, teaches further comprising analyzing a distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles; and wherein detecting fake news articles among the plurality of online news articles in the dataset is further based on the analysis of the distribution of geo-locations of the social media users that create the posts on social media relating to the published plurality of online news articles (Owens: The information (in data store 118) associated with the social networking system can include data about users, social connections, social interactions, locations, geo-fenced areas, maps, places, events, groups, posts, communications, content, account settings, privacy settings, and a social graph,  [0043]; The content provision module 102 can include a content analysis module 104, which can analyze content items based on signals indicative of objectionable material in the content items. The data store 118 can be configured to store and maintain various types of data, such as the data relating to support of and operation of the content provision module 102, ¶ [0028]-[0029] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kulkarni and Shu with that of Owens and to consider the locations of social media users in order to aid in identifying objectionable material that degrades user experience with the news feed and otherwise compromises the integrity of the social network. (Owens, ¶ [0003]).


Claim 14 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 7.  Accordingly, claim 14 is rejected for substantially the same reasons as presented above for claim 7 and based on the references’ disclosure of the necessary supporting hardware and software (Kulkarni: Storage system 815 including nonvolatile memory, and processors, ¶ [0124]-[0128]). 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2020/0004882, hereinafter Kulkarni), Jin et al. (“News Credibility Evaluation on Microblog with a Hierarchical Propagation Model”, Pub. 2014, hereinafter Jin), and Shu et al. (“Fake News Detection on Social Media: A Data Mining Perspective”, Pub. Sept. 2017, hereinafter Shu).

Regarding claim 15, Jin, in the analogous field of news credibility, teaches receiving a plurality of online news articles including both fake online news articles and real online news articles; (Jin: two datasets on Microblog are collected: one with random fake news in a year and truthful news at the same time; another with both fake and truthful news related to the same topic, I. Introduction)
creating a hierarchical macro-level propagation network of the fake online news and real online news articles, the hierarchical macro-level propagation network comprising news nodes, social media post nodes, social media [] nodes (Jin et al.: We construct a credibility propagation network for one news with three layers: message layer, sub-event layer and event layer. They are all content-based, I. Introduction; A sub-event is a subpart of an event which covers a small topic of this event. Among all the messages of a specific news event, there are reports from different views, controversial opinions or extended stories, II. Problem Definition; Note, a sub-event layer is interpreted as a macro-level. )
creating a hierarchical micro-level propagation network of the fake online news and real online news articles, the hierarchical micro-level propagation network comprising reply nodes (Jin: Definition (Message) In the context of Microblog, a message is a piece of content posted by a user along with social context. Messages include social features, II. Problem Definition; Note a message level is interpreted as a micro-level);
analyzing structural and [] features of the hierarchical macro-level propagation network (Jin: Following that, the semantic and structure features are exploited to adjust the weights of links in the network, III. Hierarchical Credibility Network); 
and identifying fake news in the plurality of online news articles based on the analysis of the structural and [] features of the hierarchical macro-level propagation network and the analysis of the structural, [], and linguistic features of the hierarchical micro-level propagation network (Jin: After the network is constructed, all links are computed and all entities are initialized, credibility values of all entities can be propagated over this network to achieve a more reliable result. Following that, the semantic and structure features are exploited to adjust the weights of links in the network, III. Hierarchical Credibility Network).

However, Jin does not teach social media repost nodes.
Kulkarni, in the analogous field of disinformation detection, teaches social media repost nodes (Kulkarni: A social network analysis identifies patterns that fake news exhibits in social media—such as rate and speed of sharing and identifies fake news that way, ¶ [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Jin with that of Kulkarni and to include reposts as nodes in order to take advantage of patterns identified that fake news exhibits in order to identify fake news (Kulkarni, ¶ [0025]). 

However, the combination of Jin and Kulkarni does not teach temporal features and identifying fake news in the plurality of online news articles based on the temporal features.
temporal features and identifying fake news in the plurality of online news articles based on the temporal features (Shu: Post-based features focus on identifying useful information to infer the veracity of news from various aspects of relevant social media posts. These features can be categorized as post level, group level, and temporal level. Temporal level features consider the temporal variations of post level feature values Section 3.2.2 Social Context Features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Jin and Kulkarni with that of Shu and to include temporal features in order to represent the news proliferation process over time, which provides useful auxiliary information to infer the veracity of news articles (Section 3.2.2 Social Context Features).

Claim 19 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 15.  Accordingly, claim 19 is rejected for substantially the same reasons as presented above for claim 15 and based on the references’ disclosure of the necessary supporting hardware and software (Kulkarni: Storage system 815 including nonvolatile memory, and processors, ¶ [0124]-[0128]). 


Claims 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2020/0004882, hereinafter Kulkarni), Jin et al. (“News Credibility Evaluation on Microblog with a Hierarchical Propagation Model”, Pub. 2014, hereinafter Jin), Shu et al. (“Fake News Detection on Social Media: A Data Mining Perspective”, Pub. Sept. 2017, hereinafter Shu), and Kwon et al. (“Prominent Features of Rumor Propagation in Online Social Media”, Pub. 2013, hereinafter Kwon).

Regarding claim 16, the combination of Kulkarni, Jin, and Shu, teaches the method of claim 15, as shown prior. The combination further teaches and number of social media bots (Shu: spammer and social bots could provide insights about target specific malicious social media accounts that can be used for fake news detection, Section 5.4)
However, the combination does not teach wherein analyzing the structural and temporal features of the hierarchical macro-level propagation network comprises analyzing a depth of, a width of, the hierarchical macro-level propagation network.
Kwon, in the analogous field of news credibility, teaches wherein analyzing the structural and temporal features of the hierarchical macro-level propagation network comprises analyzing a depth of, a width of, [], the hierarchical macro-level propagation network (Kwon: Number of nodes in the LCC (i.e. width) and a Number of links in the LCC (i.e. depth), see Table III: Structural features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Jin, Kulkarni, and Shu, with that of Kwon and to analyze a depth and width of the network in order to analyze the diffusion of the topic (Kwon, Section IV).

Regarding claim 17, the combination further teaches wherein analyzing the structural, temporal, and linguistic features of the hierarchical micro-level propagation network comprises analyzing sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network. (Kwon: We utilize a sentiment tool called the Linguistic Inquiry and Word Count (LIWC), which is a transparent text analysis program that counts words in psychologically meaningful categories, Section IV Feature Identification).

Regarding claim 18, the combination teaches wherein identifying fake news in the plurality of online news articles based on the analysis of the structural and temporal features of the hierarchical macro-level propagation network and the analysis of the structural, temporal, and linguistic features of hierarchical micro-level propagation network comprises identifying fake news in the plurality of online news articles based on the analysis of the depth of, a width of, and number of social media bots in, the hierarchical macro-level propagation network, and on the analysis of the sentiment polarities associated with reply nodes in the hierarchical micro-level propagation network (Shu: Post-based features focus on identifying useful information to infer the veracity of news from various aspects of relevant social media posts. These features can be categorized as post level, group level, and temporal level, Section 3.2.2 Social Context Features; Kwon: classifiers for classifying rumors and non-rumors are based on the temporal, structural, and linguistic features, I. Introduction).

Claims 20-22 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 16-18, respectively.  Accordingly, claims 20-22 are rejected for substantially the same reasons as presented above for claims 16-18 and based on the references’ disclosure of the necessary . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heppe et al. (US 2017/0195125) teaches systems and methods of machine scoring of user posts based on memos related to the expected veracity of cited sources, and the degree to which cited source material or verifiable online content may have been modified.
	Lawyer (US 2009/0157490) teaches determining a credibility factor for an author in association with an online content item.
	Myslinksi (US 2016/0063053) teaches a fact checking system that is able to verify the correctness of information and/or characterize information by comparing the information with one or more sources. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        03/25/2022

/David T. Brooks/Primary Examiner, Art Unit 2156